HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 February 6, 2012 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Hillman Capital Management Investment Trust (“Trust”) (File Nos. 333-44568 and 811-10085) on behalf of The Hillman Focused Advantage Fund and The Hillman Advantage Equity Fund, each a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectuses and Statement of Additional Information for the above referenced series do not differ from those contained in Post-Effective Amendment No. 18 to the Trust's Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on January 30, 2012. If you have any questions concerning the foregoing, please call the undersigned at (252) 972-9922, extension 249. Sincerely, Hillman Capital Management Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer cc: Marc L. Collins Thompson Hine LLP 312 Walnut Street 14th Floor Cincinnati, Ohio 45202
